Citation Nr: 1025330	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  04-15 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals 
of injury to the trigeminal nerve.

2.  Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the left orbital floor with painful healed 
muscle injury.

3.  Entitlement to a rating in excess of 10 percent for diplopia 
secondary to entrapment of the left medial and inferior rectus 
muscles.

4.  Entitlement to a rating in excess of 10 percent for scar 
residuals of laceration of left upper eyelid.


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to November 
1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

When the case was last before the Board in February 2009, the 
issue of entitlement to a rating in excess of 30 percent for 
residuals of injury to the trigeminal nerve was remanded for 
additional development.  The other three issues listed on the 
title page of this decision were denied in February 2009.  
Thereafter, the Veteran appealed the denials of the three issues 
to the United States Court of Appeals for Veterans Claims 
(Court).  In May 2010, the Court granted a Joint Motion for 
Partial Remand and remanded the case back to the Board for action 
in compliance with the motion.

The Board notes that at the time of the February 2009 Board 
decision and remand, the Veteran was represented by The American 
Legion.  Thereafter, in March 2009, the Veteran submitted a VA 
Form 21-22a, appointing a private attorney as his representative.  
However, in a facsimile received by the Board in June 2010, the 
Veteran revoked the power of attorney for his private attorney.  
To date, he has not appointed a new representative; therefore, he 
is currently without representation.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that with respect to the increased 
rating claim for residuals of injury to the trigeminal nerve, the 
Board remanded the issue in February 2009, in part, in order to 
obtain a new VA examination with current findings.  The record 
reflects that VA examinations were conducted in September 2009 
and April 2010.  The Board also notes that (partially in response 
to the AMC's August 2009 letter requesting that the Veteran 
submit any outstanding medical reports) in May and October 2009, 
the Veteran submitted additional private medical evidence without 
a waiver of first consideration by the AOJ.  However, the AOJ did 
not readjudicate the claim for an increased rating for residuals 
of injury to the trigeminal nerve once the development was 
accomplished.

Therefore, the AOJ did not accomplish the objectives set forth in 
the February 2009 Board remand.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 
268 (1998).

With respect to the other three increased rating claims currently 
on appeal, the directive in the Joint Motion for Partial Remand 
indicates that new VA examinations need to be scheduled in order 
to assess the current severity of each of these disabilities, and 
so that the new VA examiners have a chance to review the entire 
claims file in conjunction with the examinations.  Therefore, VA 
examinations should be scheduled in order to assess the level of 
severity of the residuals of a fractured left orbital floor with 
painful healed muscle injury, the diplopia secondary to 
entrapment of the left medial and inferior rectus muscles, and 
the scar residuals of laceration to the left upper eyelid.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Because the Board has determined that medical examinations are 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 (2009) address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to the dates of any 
treatment received for the service-connected 
disabilities since 2008, and to furnish 
signed authorizations for the release to the 
VA of private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records (not already in 
the claims folder) from all sources should be 
requested.  All records obtained should be 
added to the claims folder.  If requests for 
any private treatment records are not 
successful, VA should inform the Veteran of 
the nonresponse so that he will have an 
opportunity to obtain and submit the records 
himself, in keeping with his responsibility 
to submit evidence in support of his claim. 
38 C.F.R § 3.159 (2009).

2.  Schedule the Veteran for a VA examination 
or examinations by a physician or physicians 
with the appropriate expertise to determine 
the current level of severity of the 
Veteran's residuals of a fractured left 
orbital floor with painful healed muscle 
injury and his diplopia secondary to 
entrapment of the left medial and inferior 
rectus muscles.

The claims file, to include a copy of this 
remand, must be made available to, and be 
reviewed by, the examiner(s).  The 
examiner(s) should indicate in the 
examination report that such review was 
accomplished.

All indicated tests and studies should be 
undertaken.  With respect to the residuals of 
a fractured left orbital floor with painful 
healed muscle injury and diplopia secondary 
to entrapment of the left medial and inferior 
rectus muscles, the examiner should describe 
in detail all current symptoms from the 
disabilities, to include impairment of visual 
acuity or field loss, pain, rest 
requirements, and/or episodic incapacity of 
the eye.  

Corrected and uncorrected central visual 
acuity for distance and near should be 
measured for both eyes based on the Snellen's 
test type or equivalent.  If the Veteran is 
blind in either eye, the examiner should so 
state.  

A complete rationale should be provided for 
all stated opinions.

3.  The Veteran should also be scheduled for 
a VA skin examination for the purpose of 
determining the current severity of his 
service-connected scar residuals of 
laceration to the left upper eyelid.

The claims file, to include a copy of this 
remand, must be made available to, and be 
reviewed by, the examiner.  The examiner 
should indicate in the examination report 
that such review was accomplished.

All indicated tests and studies should be 
undertaken.  The examiner should state 
whether the Veteran's service-connected left 
upper eyelid scar is superficial, associated 
with underlying soft tissue damage, unstable, 
tender, associated with functional 
impairment, results in induration or 
inflexibility, is hypo- or hyper-pigmented, 
results in gross distortion or asymmetry of 
the eyes, and/or if it is adherent to 
underlying tissue.  

The examiner should also measure the scar and 
state the dimensions of the scar.  The 
examiner should describe the color and 
texture of the scar, as well as provide an 
opinion as to whether it is disfiguring.

A complete rationale should be provided for 
all stated opinions.

4.  After any additional indicated 
development is accomplished, the claims 
should be readjudicated based upon the entire 
record, including the evidence newly 
submitted since the February 2009 Board 
remand and all of the additional VA 
examinations of record.  If the benefits 
sought on appeal remain denied, the AOJ 
should issue a supplemental statement of the 
case and provide the Veteran an opportunity 
to respond before returning the case to the 
Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


